DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 3, 6-8, 12-14 and 17-19 are objected to because of the following informalities:  
Claim 2, line 7, “and second lower side margin” should be changed to --and the second lower side margin--.
Claim 3, lines 4-7, “the proximal end including the floor and a first upstanding end wall depending from the floor, a top wall depending from the first upstanding end wall, and a second upstanding end wall depending from the top wall, with the second upstanding end wall defining the distal end of the panel” should be changed to --the proximal end including the floor, wherein a first upstanding end wall depends from the floor, a top wall depends from the first upstanding end wall, and a second upstanding end wall depends from the top wall, with the second upstanding end wall defining the distal end of the panel--.
Claim 6, line 4, “the top side margins” should be changed to --the top side margin--.
Claim 7, line 2, “the sidewalls to the end walls and top walls” should be changed to --the first upstanding sidewall and second upstanding sidewall to the first upstanding end wall, the second upstanding end wall, and the top wall--.
Claim 8, line 1, “The pet carrir” should be changed to --The pet carrier--.
Claim 8, line 2, “the sidewalls to the end walls and top walls” should be changed to --the first upstanding sidewall and second upstanding sidewall to the first upstanding end wall, the second upstanding end wall, and the top wall--.
Claim 12, line 4, “the top side margins” should be changed to --the top side margin--.
Claim 13, line 2, “the sidewalls to the end walls and top walls” should be changed to --the first upstanding sidewall and second upstanding sidewall to the first upstanding end wall, the second upstanding end wall, and the top wall--.
Claim 14, line 2, “the sidewalls to the end walls and top walls” should be changed to --the first upstanding sidewall and second upstanding sidewall to the first upstanding end wall, the second upstanding end wall, and the top wall--.
Claim 17, line 1, “a pet carrier” should be changed to --a pet carrier assembly--.
Claims 18 and 19, line 1, “the pet carrier of claim 17” should be changed to --the pet carrier assembly of claim 17--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the center covering" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2 and 17 recite the limitation “mutually coupled” in lines 4-5 and 6, and 5-6 and 7, respectively. It is unclear how “mutually” is modifying the term “coupled”. Examiner suggests removing the term “mutually” in the claim. 
Claim 2 recites the limitations “the center covering”, “the first end wall”, and “the top wall” in lines 9 and 10. There is insufficient antecedent basis for this limitation in the claim. 
Claim 3 recites “a first upstanding end wall” in line 4. It is unclear if this is the same as the “first end wall” in claim 2. For examination purposes, the two end walls are being read as the same end wall which is closest to the floor portion of the panel. 
Claim 4 recites the limitation "the juncture" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitations “the top side margin” and “the side margins” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “a proximal end adjacent the first upstanding sidewall and the second upstanding sidewall and an opposing distal end; a second upstanding end wall at the proximal end comprising the floor, the first upstanding end wall, and the top wall that defines the distal end of the panel”. It is unclear how the proximal end can be adjacent the first and second upstanding sidewalls while having the second upstanding end wall at the proximal end (as shown in Fig.3)? The lines are misrepresentative of the disclosed invention as disclosed in paragraph [0024] of the specification. 
Claim 10 recites the limitation "the first upstanding end wall" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the juncture" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitations “the top side margin” and “the side margins” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitations “the center covering”, “the first end wall”, and “the top wall” in lines 9 and 10. There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites “a first upstanding end wall” in line 4. It is unclear if this is the same as the “first end wall” in claim 17. For examination purposes, the two end walls are being read as the same end wall which is closest to the floor portion of the panel.
Claim 18 recites the limitation “a top wall” in line 4. It is unclear if this is a separate, distinct top wall from that recited in line 11 in claim 17, or the same top wall. For examination purposes, the top wall of claim 18 will be read as the same top wall in claim 17.
Claim 18 recites the limitation "the juncture" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation “a proximal end adjacent the first upstanding sidewall and the second upstanding sidewall and an opposing distal end, the panel comprising a second upstanding end wall at the proximal end comprising the floor, the first upstanding end wall, and the top wall that defines the distal end of the panel”. It is unclear how the proximal end can be adjacent the first and second upstanding sidewalls while having the second upstanding end wall at the proximal end (as shown in Fig.3)? The lines are misrepresentative of the disclosed invention as disclosed in paragraph [0024] of the specification. 
Claim 19 recites the limitation "the first upstanding end wall" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the juncture" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5, 7-8, 11, and 13-16 are rejected as depending upon a rejected claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu (US 2015/0305296).
Regarding claim 1, Lu discloses a pet carrier (1) comprises: an elongated panel ((12), (13), (11), (14)) mutually coupled with a first upstanding sidewall (15) and a second upstanding sidewall (16), each of the upstanding sidewalls ((15), (16)) comprising a plurality of vents ((102), (103)); and the elongated panel comprising a plurality of walls ((12), (13), (11), (14)) defining the center covering of the pet carrier, the elongated panel foldable for forming the center covering of the pet carrier (Figs. 1 and 4).
Regarding claim 2, Lu discloses a pet carrier (1) comprises: an elongated panel ((12), (13), (11), (14)) mutually coupled with a first upstanding sidewall (15) and a second upstanding sidewall (16); the elongated panel comprising a floor (12), wherein the first upstanding sidewall (15) is mutually coupled with the floor (12) along a first lower side margin (Fig. 4, portion where (15) and (12) connect), and wherein the second upstanding sidewall (16) is mutually coupled with the floor (12) along a second lower side margin (Fig. 4, portion where (16) and (12) connect), the first lower side margin and second lower side margin in mutual opposition (Fig. 4), and the first upstanding sidewall and the second upstanding sidewall in mutual opposition (Fig. 4); and the elongated panel comprising a plurality of walls ((12), (13), (11), (14)) defining the center covering of the pet carrier, the elongated panel comprising at least the first end wall (13) and the top wall (11). 
Regarding claim 3, Lu discloses wherein the elongated panel comprises: a proximal end (upper portion of Fig. 4) adjacent the first upstanding sidewall (15) and the second upstanding sidewall (16) and an opposing distal end (lower portion of Fig. 4); the proximal end including the floor (12) and a first upstanding end wall (13) depending from the floor (12), a top wall (11) depending from the first upstanding end wall (13), and a second upstanding end wall (14) depending from the top wall (11), with the second upstanding end wall defining the distal end of the panel (lower portion of Fig. 4, end of panel).
Regarding claim 4, Lu discloses the pet carrier further comprising a plurality of seams formed along the panel, wherein a first panel seam is formed between the floor (12) and the first upstanding end wall (13), a second panel seam is formed between the first upstanding end wall (13) and the top wall (11), a third panel seam is formed between the top wall (11) and the second upstanding end wall (14), and a fourth panel seam is formed at the juncture between the second upstanding end wall (14) and the floor (12) (Fig. 4 shows seams between each section of the elongated panel and a seam formed when the second upstanding end wall is connected to the floor). 
Regarding claim 5, Lu discloses wherein folding the panel along the first panel seam, the second panel seam, the third panel seam, and mutually joining the second upstanding end wall and floor to form the fourth panel seam form an enclosure (folding the panel in Fig. 4 to an enclosure shown in Figs. 1 and 2). 
Regarding claim 6, Lu discloses wherein the enclosure is temporarily formed by the mutual coupling of the top side margin of the first upstanding sidewall to the side margins of the first upstanding end wall, the top wall, and the second upstanding end wall and by the mutual coupling of the top side margins of the second upstanding sidewall to the side margins of the first upstanding end wall, the top wall, and the second upstanding end wall (folding the panel in Fig. 4 to an enclosure shown in Figs. 1 and 2 includes coupling the top side margin of (15) and (16) to the top side margins of the panel portions). 
Regarding claim 8, Lu discloses wherein a plurality of zipper assemblies (17) are used to mutually couple the sidewalls to the end walls and top walls (Figs. 1 and 2). 
Claims 1-2, 9-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu (US 2012/0186533, hereinafter ‘533).
Regarding claim 1, ‘533 discloses a pet carrier (Fig. 1) comprises: an elongated panel ((24), (1), (23), (3)) mutually coupled with a first upstanding sidewall (21) and a second upstanding sidewall (22), each of the upstanding sidewalls ((21), (22)) comprising a plurality of vents ((212), (224)); and the elongated panel comprising a plurality of walls ((24), (1), (23), (3)) defining the center covering of the pet carrier, the elongated panel foldable for forming the center covering of the pet carrier (Figs. 1 and 4).
Regarding claim 2, ‘533 discloses a pet carrier (Fig. 1) comprises: an elongated panel ((24), (1), (23), (3)) mutually coupled with a first upstanding sidewall (21) and a second upstanding sidewall (22); the elongated panel comprising a floor (1), wherein the first upstanding sidewall (21) is mutually coupled with the floor (1) along a first lower side margin (Fig. 4, portion where (21) and (1) connect), and wherein the second upstanding sidewall (22) is mutually coupled with the floor (1) along a second lower side margin (Fig. 4, portion where (22) and (1) connect), the first lower side margin and second lower side margin in mutual opposition (Fig. 4), and the first upstanding sidewall and the second upstanding sidewall in mutual opposition (Fig. 4); and the elongated panel comprising a plurality of walls ((24), (1), (23), (3)) defining the center covering of the pet carrier, the elongated panel comprising at least the first end wall (23) and the top wall (3). 
Regarding claim 9, ‘533 discloses wherein the elongated panel comprises: a proximal end (right portion of Fig. 4) adjacent the first upstanding sidewall (21) and the second upstanding sidewall (22) and an opposing distal end (left portion of Fig. 4); a second upstanding end wall (24) at the proximal end comprising the floor (1), the first upstanding end wall (23), and the top wall (3) that defines the distal end of the panel (left portion of Fig. 4, end of panel).
Regarding claim 10, ‘533 discloses the pet carrier further comprising a plurality of seams formed along the panel, wherein a first panel seam is formed between the floor (1) and the first upstanding end wall (23), a second panel seam is formed between the first upstanding end wall (23) and the top wall (3), and a third panel seam is formed at the juncture of the top wall (3) mutually joined to the second upstanding end wall (24) (Fig. 4 shows seams between each section of the elongated panel and a seam formed when the second upstanding end wall is connected to the top wall). 
Regarding claim 11, ‘533 discloses wherein folding the panel along the first panel seam, the second panel seam, and mutually joining the second upstanding end wall (24) and the top wall (3) to form the third panel seam form an enclosure (folding the panel in Fig. 4 to an enclosure shown in Figs. 1 and 2). 
Regarding claim 12, ‘533 discloses wherein the enclosure is temporarily formed by the mutual coupling of the top side margin of the first upstanding sidewall to the side margins of the first upstanding end wall, the top wall, and the second upstanding end wall and by the mutual coupling of the top side margins of the second upstanding sidewall to the side margins of the first upstanding end wall, the top wall, and the second upstanding end wall (folding the panel in Fig. 4 to an enclosure shown in Figs. 1 and 2 includes coupling the top side margin of (21) and (22) to the top side margins of the panel portions). 
Regarding claim 14, ‘533 discloses wherein a plurality of zipper assemblies ((4), (5), (6), (7)) are used to mutually couple the sidewalls to the end walls and top walls (Fig. 1). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 2015/0305296) in view of Roberts (US 2002/0078901).
Regarding claim 7, Lu does not explicitly disclose wherein a plurality of straps and buckles are used to mutually couple the sidewalls to the end walls and top walls, the plurality of straps comprising hook and loop material.
Roberts teaches a plurality of straps (40) and buckles (paragraph [0035], the latch assemblies are buckle assemblies) are used to mutually couple the sidewalls to the end walls and top walls, the plurality of straps comprising hook and loop material ((41), (42)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pet carrier of Lu to include a plurality of straps and buckles as taught by Roberts in order to hold the panels together in the upright position, and to keep the contents of the pet carrier secure.  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 2012/0186533, hereinafter ‘533) in view of Roberts (US 2002/0078901).
Regarding claim 13, ‘533 does not explicitly disclose wherein a plurality of straps and buckles are used to mutually couple the sidewalls to the end walls and top walls, the plurality of straps comprising hook and loop material.
Roberts teaches a plurality of straps (40) and buckles (paragraph [0035], the latch assemblies are buckle assemblies) are used to mutually couple the sidewalls to the end walls and top walls, the plurality of straps comprising hook and loop material ((41), (42)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pet carrier of ‘533 to include a plurality of straps and buckles as taught by Roberts in order to hold the panels together in the upright position, and to keep the contents of the pet carrier secure.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 2015/0305296) in view of McGrade (US 2010/0126427).
Regarding claim 15, Lu does not explicitly disclose wherein the panel comprises a durable and resilient material. 
McGrade teaches a panel comprises a durable and resilient material (paragraph [0031] teaches a washable, synthetic fabric such as ballistic nylon). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pet carrier of Lu to include a ballistic nylon material as taught by McGrade in order to provide a material that is machine washable to clean pet stains, etc., which would require durability and resilience. 
Regarding claim 16, Lu as modified by McGrade, as discussed so far, is silent about wherein the panel comprises a skeleton having substrate members enveloped by the panel and the material utilized as a protective covering for the skeleton, wherein the substrate and/or slat members comprises a rigid material.
In additional to the above, McGrade teaches wherein the panel comprises a skeleton having substrate members (rigid frame (60)) enveloped by the panel (4) and the material utilized as a protective covering for the skeleton ((4) is described as a fabric cover), wherein the substrate and/or slat members comprises a rigid material (paragraph [0042], rigid frame (60)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pet carrier of Lu modified by McGrade to include a skeleton as taught by McGrade in order to provide a stable environment for the pet while within the pet carrier.  
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 2012/0186533, hereinafter ‘533) in view of McGrade (US 2010/0126427).
Regarding claim 15, ‘533 does not explicitly disclose wherein the panel comprises a durable and resilient material. 
McGrade teaches a panel comprises a durable and resilient material (paragraph [0031] teaches a washable, synthetic fabric such as ballistic nylon). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pet carrier of ‘533 to include a ballistic nylon material as taught by McGrade in order to provide a material that is machine washable to clean pet stains, etc., which would require durability and resilience. 
Regarding claim 16, ‘533 as modified by McGrade, as discussed so far, is silent about wherein the panel comprises a skeleton having substrate members enveloped by the panel and the material utilized as a protective covering for the skeleton, wherein the substrate and/or slat members comprises a rigid material.
In additional to the above, McGrade teaches wherein the panel comprises a skeleton having substrate members (rigid frame (60)) enveloped by the panel (4) and the material utilized as a protective covering for the skeleton ((4) is described as a fabric cover), wherein the substrate and/or slat members comprises a rigid material (paragraph [0042], rigid frame (60)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pet carrier of ‘533 modified by McGrade to include a skeleton as taught by McGrade in order to provide a stable environment for the pet while within the pet carrier.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 2015/0305296) in view of Cagle (US 2011/0132274).
Regarding claim 17, Lu discloses a pet carrier (1) comprises: an elongated panel ((12), (13), (11), (14)) mutually coupled with a first upstanding sidewall (15) and a second upstanding sidewall (16); the elongated panel comprising a floor (12), wherein the first upstanding sidewall (15) is mutually coupled with the floor (12) along a first lower side margin (Fig. 4, portion where (15) and (12) connect), and wherein the second upstanding sidewall (16) is mutually coupled with the floor (12) along a second lower side margin (Fig. 4, portion where (16) and (12) connect), the first lower side margin and second lower side margin in mutual opposition (Fig. 4), and the first upstanding sidewall and the second upstanding sidewall in mutual opposition (Fig. 4); the elongated panel comprising a plurality of walls ((12), (13), (11), (14)) defining the center covering of the pet carrier, the elongated panel comprising at least the first end wall (13) and the top wall (11); the elongated panel foldable and compressible (Fig. 3 shows the panel foldable and compressible). 
Lu does not explicitly disclose a storage bag, the elongated panel forming a rolled apparatus storable within the storage bag. 
Cagle teaches a storage bag (paragraph [0021], teaches a storage bag), the elongated panel forming a rolled apparatus storable within the storage bag (paragraph [0021], teaches the pet carrier collapses and is stuffed into the storage bag to hold it in the collapsed condition). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pet carrier of Lu with a storage bag as taught by Cagle in order to store the pet carrier in the collapsed condition (Cagle: paragraph [0021]).
Regarding claim 18, Lu as modified by Cagle teaches (references to Lu) wherein the elongated panel comprises: a proximal end (upper portion of Fig. 4) adjacent the first upstanding sidewall (15) and the second upstanding sidewall (16) and an opposing distal end (lower portion of Fig. 4); the proximal end including the floor (12) and a first upstanding end wall (13) depending from the floor (12), a top wall (11) depending from the first upstanding end wall (13), and a second upstanding end wall (14) depending from the top wall (11), with the second upstanding end wall defining the distal end of the panel (lower portion of Fig. 4, end of panel), wherein the panel further comprises a plurality of seams formed along the panel, wherein a first panel seam is formed between the floor (12) and the first upstanding end wall (13), a second panel seam is formed between the first upstanding end wall (13) and the top wall (11), a third panel seam is formed between the top wall (11) and the second upstanding end wall (14), and a fourth panel seam is formed at the juncture between the second upstanding end wall (14) and the floor (12) (Fig. 4 shows seams between each section of the elongated panel and a seam formed when the second upstanding end wall is connected to the floor).
Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 2012/0186533, hereinafter ‘533) in view of Cagle (US 2011/0132274).
Regarding claim 17, ‘533 discloses a pet carrier (Fig. 1) comprises: an elongated panel ((24), (1), (23), (3)) mutually coupled with a first upstanding sidewall (21) and a second upstanding sidewall (22); the elongated panel comprising a floor (1), wherein the first upstanding sidewall (21) is mutually coupled with the floor (1) along a first lower side margin (Fig. 4, portion where (21) and (1) connect), and wherein the second upstanding sidewall (22) is mutually coupled with the floor (1) along a second lower side margin (Fig. 4, portion where (22) and (1) connect), the first lower side margin and second lower side margin in mutual opposition (Fig. 4), and the first upstanding sidewall and the second upstanding sidewall in mutual opposition (Fig. 4); the elongated panel comprising a plurality of walls ((24), (1), (23), (3)) defining the center covering of the pet carrier, the elongated panel comprising at least the first end wall (23) and the top wall (3); the elongated panel foldable and compressible (Fig. 5 shows the panel foldable and compressible).
‘533 does not explicitly disclose a storage bag, the elongated panel forming a rolled apparatus storable within the storage bag. 
Cagle teaches a storage bag (paragraph [0021], teaches a storage bag), the elongated panel forming a rolled apparatus storable within the storage bag (paragraph [0021], teaches the pet carrier collapses and is stuffed into the storage bag to hold it in the collapsed condition). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pet carrier of Lu with a storage bag as taught by Cagle in order to store the pet carrier in the collapsed condition (Cagle: paragraph [0021]).
Regarding claim 19, ‘533 as modified by Cagle teaches (references to ‘533) wherein the elongated panel comprises a proximal end (right portion of Fig. 4) adjacent the first upstanding sidewall (21) and the second upstanding sidewall (22) and an opposing distal end (left portion of Fig. 4); the panel comprising a second upstanding end wall (24) at the proximal end comprising the floor (1), the first upstanding end wall (23), and the top wall (3) that defines the distal end of the panel (left portion of Fig. 4, end of panel), wherein the panel further comprising a plurality of seams formed along the panel, wherein a first panel seam is formed between the floor (1) and the first upstanding end wall (23), a second panel seam is formed between the first upstanding end wall (23) and the top wall (3), and a third panel seam is formed at the juncture of the top wall (3) mutually joined to the second upstanding end wall (24) (Fig. 4 shows seams between each section of the elongated panel and a seam formed when the second upstanding end wall is connected to the top wall).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Siklosi (US 2010/0000472) teaches a pet carrier with straps and hook and loop attachments. Simpson et al. (US 2005/0229866) teaches a pet carrier with foldable skeleton. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643